Exhibit 21 Subsidiaries of the Registrant Parent First Northwest Bancorp Percentage Jurisdiction or Subsidiaries (a) of Ownership State of Incorporation First Federal Savings and Loan Association of Port Angeles 100% Washington North Olympic Peninsula Services, Inc. (1) 100% Washington Craft3 Development, IV, LLC Washington Craft3 Investment IV, LLC Washington Wholly-owned subsidiary of First Federal Savings and Loan Association of Port Angeles; inactive since 2003. Two limited liability companies form in 2008 through partnership with Craft3, Inc., a Washington nonprofit corporation, for the purpose of participating in a new markets tax credit program.
